    Case 18-31754-5-mcr             Doc 205 Filed 02/11/19 Entered 02/11/19 15:35:20                                    Desc
                                       Main Document    Page 1 of 6


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

In re:                                                         Chapter 11

CENTERSTONE LINEN SERVICES, LLC                                Case No. 18-31754-mcr
d/b/a Clarus Linen Systems, et al 1.
                                                               Jointly Administered
                   Debtors.

            OBJECTION OF WELLSTAR HEALTH SYSTEMS, INC. TO SECOND
             SUPPLEMENTAL NOTICE OF ASSUMPTION AND ASSIGNMENT

          Wellstar Health Systems, Inc (“Wellstar”), by and through its undersigned counsel,

hereby files this objection (the “Objection”) with respect to that certain Second Supplemental

Notice of Assumption and Assignment [Docket No. 182] (the “Notice”) and in support thereof

states:

                                                    BACKGROUND

          1.       Prepetition, Wellstar provided linen and other textile services to Debtor Alliance

Laundry and Textile Service of Atlanta, LLC d/b/a Clarus Linen Services LLC (“Debtor”) in

Georgia pursuant to a service agreement executed on or about December 1, 2014 (the “Wellstar

Service Agreement”). A copy of the Service Agreement is attached hereto as Exhibit A.

          2.       The Wellstar Service Agreement, which defines Debtor as “Customer”, provides

as follows:

          In consideration for the Services provided to Customer hereunder, Customer shall
          pay WellStar in accordance with the fee schedule specified in Exhibit "A,"
          attached hereto and hereby incorporated by this reference. Payment terms are net
          30 due and payable from the date of invoice. If payment in full is not received


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) (“Centerstone”); Atlas Health Care Linen Services Co.,
LLC d/b/a Clarus Linen Systems (2681) (“Atlas”); Alliance Laundry & Textile Service, LLC d/b/a Clarus Linen Systems (8284)
(“Alliance”); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus Linen Systems (4065) (“Atlanta”); and Alliance
LTS Winchester, LLC d/b/a Clarus Linen Systems (0892) (“Winchester”).
Case 18-31754-5-mcr         Doc 205 Filed 02/11/19 Entered 02/11/19 15:35:20               Desc
                               Main Document    Page 2 of 6


       within thirty (30) days after the date of issuance, interest will accrue on the
       outstanding balance at a rate of 1.5°/o per month. In addition, in the event that
       WellStar retains an attorney or collection agency because of a default by
       Custon1er in making any payments due WellStar hereunder Customer agrees to
       be responsible for all reasonable attorney's fees, court costs, and other costs
       incurred by WellStar.

Service Agreement at ¶ 8.


       3.      Between January 2017 and October 31, 2017, Wellstar submitted eleven (11)

invoices to the Debtor that remained unpaid totaling $1,017,452.98. In addition, Debtor picked

up and retained property of Wellstar valued at $83,696 for which was never returned to Wellstar.

       4.      Upon information and belief, during a telephone call in October 2017, John

Giardino, the Chief Executive Officer of Debtor, and Tony Trupiano, Senior Vice President of

Supply Chain of Wellstar, mutually agreed to terminate the December 1, 2014 Wellstar Service

Agreement due to the multiple uncured breaches by Debtor.

       5.      On or about December 6, 2017, Wellstar commenced an action based on the

above breaches of the contract and conversion of property. A true and accurate copy of Wellstar

Health System, Inc. v. Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus Linen

Systems, LLC; Alliance Laundry & Textile Service, LLC d/b/a Clarus Linen Systems, LLC; and

ABC Corp., in the Superior Court of Cobb County, Georgia, under civil action file number 17-1-

9277-51 (the “Complaint”) is attached hereto as Exhibit B (without exhibits thereto).

       6.      Rather than respond to the Complaint, Debtor agreed to discuss terms to resolve

the matter. To secure Wellstar’s claims, the Debtor voluntarily executed a Confession of

Judgment to hold in the event the matter was not resolved and that the Debtors failed to answer

or otherwise appear. The matter was not resolved.
Case 18-31754-5-mcr         Doc 205 Filed 02/11/19 Entered 02/11/19 15:35:20                Desc
                               Main Document    Page 3 of 6


       7.      On or about February 26, 2018, Wellstar filed a Confession of Judgment in the

amount of $1,043,829.69 in its favor and against Debtor. A copy of the Confession of Judgment

is attached hereto as Exhibit C (without exhibits thereto).

       8.      On February 27, 2018, a Final Order and Judgment in the Georgia action was

executed by the Honorable Reuben M. Green, Judge of the Superior Court of Cobb County,

Georgia. A copy of the Final Order and Judgment is attached hereto as Exhibit D.

       9.      On May 23, 2018, this Judgment was domesticated in the State of New York is

attached hereto as Exhibit E.

       10.     On December 19, 2018, each of the Debtors filed a voluntary petition for relief

with this Court under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

       11.     The Debtors’ cases are jointly administered.

       12.     The Debtors are believed to be operating certain of their businesses and

maintaining their assets as debtors in possession pursuant to Bankruptcy Code Sections 1107(a)

and 1108.

       13.     On December 21, 2018, the Debtors filed a motion [Docket No. 35] (the “Bidding

Procedures Motion”) with the Court seeking, inter alia, the sale of substantially all of the Debtor

Alliance Laundry & Textile Service, LLC d/b/a Clarus Linen Systems’ assets free and clear of all

liens, claims, interests and encumbrances and authorizing the Debtor to assume certain executory

contracts and unexpired leases and assign such contracts and leases to Crown Health Care

Laundry Services, LLC (“Purchaser”).        The Bidding Procedures Motion identified that the

Wellstar Service Agreement would be an Excluded Asset.

       14.     On January 15, 2019, the Court approved the Bidding Procedures Motion.
Case 18-31754-5-mcr         Doc 205 Filed 02/11/19 Entered 02/11/19 15:35:20               Desc
                               Main Document    Page 4 of 6


       15.     On February 6, 2019, the Debtors filed the Notice. The Notice identified potential

agreements that may be assumed and assigned as a part of the sale contemplated by the Bidding

Procedures Motion. The Notice listed the proposed cure amount for the Wellstar Service

Agreement as $0.00 (the “Cure Amount”). The Notice misstates both the effective date of the

Wellstar Service Agreement as “April 1, 2016” rather than “December 1, 2014” and the amount

of cure necessary if one could assume this contract.

       16.     On February 8, 2019, the Debtors filed Notice of Determination of Successful

Bidders and Back-Up Bidder [Docket No. 195]. Pursuant to this notice, the Debtors have

identified Children’s Holding Group, LLC as the Atlanta Back-Up Bidder to the Atlanta Assets

and who seeks the Wellstar Service Agreement as one of the contracts that to be assumed and

assigned as part of its backup bid.

                                         OBJECTION

       17.     Wellstar Service Agreement was terminated pre-petition, and may not be assumed

in this bankruptcy proceeding. Even if it were determined that the Wellstar Service Agrement

was not terminated perpetition, contrary to the Second Supplemental Notice of Assumption and

Assignment and Notice of Successful Bidder and Back-Up Bidder, the Wellstar Service

Agreement is subject to a cure amount of over $1 million.

       18.     Section 365 of the Bankruptcy Code states, in part:

               (b)(1) If there has been a default in an executory contract or
               unexpired lease of the debtor, the trustee may not assume such
               contract or lease unless, at the time of assumption of such contract
               or lease, the trustee—

                     (A)     cures, or provides adequate assurance that the trustee will
               promptly cure such default ... ;

                      (B)     compensates, or provides adequate assurance that the trustee will
               promptly compensate, a party other than the debtor to such contract or lease, for
               any actual pecuniary loss to such party resulting from such default; and
Case 18-31754-5-mcr          Doc 205 Filed 02/11/19 Entered 02/11/19 15:35:20                 Desc
                                Main Document    Page 5 of 6


                      (C)      provides adequate assurance of future performance under such
               contract or lease.

       19.     Executory contracts or leases that are terminated pre-petition are no longer

available for assumption or rejection under 11 U.S.C. § 365 because there is nothing left for the

debtor to assume or reject. Because the parties agreed to termination of the Wellstar Service

Agreement in October of 2017, the Debtors may not assume or assign this agreement pursuant to

Section 365.

       20.     Even if the Court determines that there were no prepetition termination of the

Wellstar Service Agreement, unpaid amounts due under the agreement must be paid in full to

effectuate a cure under Section 365. See In re Network Access Solutions, Corp., 330 B.R. 67, 76

(Bankr. D. Del. 2005). Wellstar hereby objects to the Cure Amount in the Notice and as

explained above, the correct Cure Amount for assumption of the Wellstar Service Agreement is

at least $1,043,829.69.

       21.     Furthermore, the Debtors have provided no information to Wellstar of the Backup

Bidder’s adequate assurance of future performance under the Wellstar Service Agreement and

objects on that basis as well.

       22.     Wellstar reserves the right to raise any arguments raised by any other party in

their pleadings and reserves the right to raise other objections to the Notice including, without

limitation, the right to file any such further and additional objections or at any hearing.

       23.     Wellstar further reserves all of its rights to raise any issues contained in its

Objection and any other related issues in any procedurally-appropriate contested matter and/or

adversary proceeding, including, without limitation, (i) a separate adversary proceeding

requesting any appropriate declaratory and/or injunctive relief, (ii) or an objection to any

subsequent motion seeking approval of an asset sale to any prospective asset purchaser with
Case 18-31754-5-mcr         Doc 205 Filed 02/11/19 Entered 02/11/19 15:35:20           Desc
                               Main Document    Page 6 of 6


respect to any contractual rights that may be adversely affected by a sale motion or the

confirmation of any plan.

       WHEREFORE, for the reasons set forth herein, Wellstar respectfully objects to any

assumption of the Wellstar Service Agreement because it was terminated prepetition and/or

unless a complete and immediate payment of all Cure Amounts is made prior to the assumption

and such assumption and assignment otherwise adequately resolves the objections set forth

above; and requests such other and further relief as may be just and required under all of the

circumstances.



Dated: February 11, 2019                   MCELROY, DEUTSCH, MULVANEY
                                           & CARPENTER, LLP

                                           /s/ Theodore Baum
                                           Theodore Baum, Esq. Bar Roll No. 505009
                                           820 Bausch & Lomb Place
                                           Rochester, NY 14604
                                           Phone: (585) 623-4290
                                           Facsimile: (585) 434-1166
                                           tbaum@mdmc-law.com

                                           Counsel to Wellstar Health Systems, Inc.
